Citation Nr: 1303069	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen service connection for asbestosis.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the decision, the RO denied reopening of service connection for asbestosis.  

Service connection for sarcoidosis was denied in a September 1993 Board decision.  The RO denied reopening of service connection for sarcoidosis May 1996, December 1996, August 2002, and June 2007.  The Veteran did not perfect an appeal for the June 2007 decision which denied reopening the claim for service connection for sarcoidosis; thus, this issue is not currently before the Board.  

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

 
FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied service connection for asbestosis on the basis that there was no evidence of a current diagnosis of asbestosis.  The Veteran was notified of this decision, but he did not file a timely appeal.   

2.  The evidence received since the August 2002 rating decision is either cumulative or in conjunction with previously considered evidence, does not relate to an unestablished fact of current diagnosis that is necessary to substantiate the claim for service connection for asbestosis.   


CONCLUSIONS OF LAW

1.  The August 2002 rating decision to deny service connection for asbestosis is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2012). 

2.  The evidence received subsequent to the August 2002 rating decision is not new and material to reopen service connection for asbestosis.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this case, the RO provided VCAA notice letters to the Veteran in March 2007, prior to the initial adjudication of the claim, and April 2008 and December 2009.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and to reopen a claim based upon new and material evidence, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The March 2007 letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran that the basis for the denial of service connection for asbestosis in August 2002 was that there was no evidence of a current diagnosis of asbestosis.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in March 2007 and April 2008.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The duty to assist the Veteran has been satisfied in this case.  The Veteran has not identified any outstanding pertinent records.  In April 2008, he stated that he had no additional information or evidence to submit in support of his claim.  The Board does observe that the Veteran has not been afforded a VA examination in connection with the application to reopen the claim for service connection for asbestosis; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii).  For these reasons, the Board finds that the duties to notify and assist the Veteran in this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection and Reopening Legal Authority

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service connection may also be granted for certain chronic diseases such as arthritis is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

Reopening Analysis

In this case, the RO issued a rating decision in August 2002 which denied service connection for asbestosis on the merits on the basis that there was no evidence of a current diagnosis of asbestosis.  The Veteran was notified of the decision, but he did not perfect a timely appeal; therefore, the August 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In February 2007, the Veteran applied to reopen service connection for asbestosis.  In a rating decision dated in June 2007, the RO denied reopening service connection for asbestosis.  In a rating decision dated in April 2008, the RO denied reopening service connection for asbestosis.  

The evidence of record at the time of the August 2002 rating decision included the Veteran's service treatment records; United States Coast Guard service records including a December 1980 letter from a support center, a November 1978 enlisted assignment letter, a record of practical factors, a December 1980 security classification letter, a December standard travel order, and a December 1980 action copy; VA treatment records dated from 1995 to 1999; VA pulmonary functions test (PFT) reports dated in May 1991 and December 1991; statements from the Veteran dated in August 2001, June 1999, November 1994, January 1994, October 1993, and January 1992; the Veteran's testimony at the hearing before the Board in August 1993; a February 1994 lay statement from the Veteran's father; an August 1993 statement by Dr. E.L.; treatment records from an ophthalmology clinic dated in 1991 and 1992; a June 1992 statement by Dr. W.B.; a February 1992 VA examination report; an August 1995 statement by a VA physician; a May 1999 VA letter from the Under Secretary for Health regarding information about respiratory diseases in former Navy deck grinders; and treatise articles and other articles about earth day and sarcoidosis.   

The Veteran's service treatment records are negative for a diagnosis of asbestosis or other asbestos-related disease.  VA treatment records dated from 1995 to 1999 did not document a diagnosis of asbestosis.  The May 1991 and December 1991 VA PFT reports indicate that the test results were normal.  A May 1991 VA chest x-ray examination report indicates that x-ray examination revealed prominent interstitial lung markings consistent with sarcoidosis.  The February 1992 VA examination report shows a diagnosis of sarcoidosis.  In an August 1993 statement, a VA physician stated that the Veteran had sarcoidosis.  In an August 1995 statement, a VA pulmonary physician stated that the Veteran had been a patient at the pulmonary clinic for the last four years for treatment for sarcoidosis.  

In a November 1994 Statement, the Veteran stated that he was exposed to asbestos in service in the preparation of the commission in the United States Coast Guard (USCG) while serving aboard the USS Escape, a Navy Tugboat, which had been in a Navy graveyard.  The Veteran stated that he was sent to clean the vessel as a seaman in December 1980.  He stated that he was not given any safety equipment or protective clothing.  The Veteran indicated that he was not told that he was removing asbestos.  He contends that the VA medical center, on PFT in May 1991, confirmed asbestos exposure.   

The Veteran also reported that he was exposed to the "blue death" which according to the Veteran was methyl-ethyl-ketone and was a rust inhibitor used on the deck for surface preparation of the ship.  The Veteran stated that he was exposed to blue death in November 1977 and June 1978 for 33 days.  The Veteran indicated that he was overcome by fumes due to poor ventilation.  He stated that he also had symptoms of fatigue, extreme labored breathing, weight loss, and chest pain.  

In a June 1999 statement, the Veteran indicated that he was a deck grinder on a USCG cutter from November 1977 to February 1979 and he was exposed to asbestos from December 1980 to January 1981 at a USCG base in Portsmouth, Virginia, while working on the USS Escape.

At the hearing before the Board in August 1993, in conjunction with a claim for service connection for sarcoidosis, the Veteran stated that he was exposed to blue death in service; he was exposed to paint and fumes for 33 days.  He stated that he had symptoms of heavy or labored breathing, lightheadedness, and headaches.  

The May 1999 VA letter from the Under Secretary for Health concerns respiratory diseases in former Navy deck grinders.  The letter recommended services that VA facilities should provide to veterans who may have occupational lung disease.     

In an August 2001 statement, the Veteran wrote that he had asbestosis due to asbestos exposure in service while working aboard the USS Escape in December 1980.  

In February 2007, the Veteran filed an application to reopen service connection for asbestosis.  The Veteran submitted the following additional evidence in support of his claim: USCG service records including a Standard Travel Order dated in December 1980 and a November 1978 USCG enlisted assignment; statements dated in March 2007, April 2008, May 2008, February 2009, and April 2009; a May 1991 VA PFT report; and VA treatment records dated from November 2006 to March 2009.    

The USCG service records and the May 1991 VA PFT report are not new evidence because this evidence was part of the record and was considered at the time of the August 2002 rating decision.  As such, the evidence is cumulative and redundant of the evidence of record at the time of most recent final determination.  

The Board finds that the Veteran's statements dated in March 2007, April 2008, May 2008, February 2009, and April 2009 are not new and material evidence.  In these statements, the Veteran stated that he was exposed to asbestos in service while serving aboard and working aboard the USS Escape.  He asserted that the May 1991 PFT report documented the exposure to asbestos.  See the April 2008 statement.  

In a December 2009 statement, the Veteran stated that he was exposed to asbestos in service while working in the base fire department on a crash crew.  He stated that his firefighting suit was lined with asbestos.     

This evidence is cumulative and redundant of the evidence of record at the time of the August 2002 rating decision in that it reiterates the Veteran's assertions of exposure to asbestos during active service with the USCG.  In connection with the original claim for service connection, the Veteran already submitted statements regarding asbestos exposure in service.  The basis for the denial of the claim in August 2002 was that there was no current medical evidence of a diagnosis of asbestosis.  The fact that the Veteran may have been exposed to asbestos in service was not in dispute, and was not the basis of the denial of service connection.    

The Veteran's new statements are not material because they do not relate to an unestablished fact necessary to substantiate the claim as the statements do not tend to show that the Veteran currently has asbestosis or other asbestos-related disease.  The Veteran indicates that the May 1991 VA PFT report shows that he had exposure to asbestos in service.  The Board notes that the May 1991 PFT report was already considered by VA at the time of the August 2002 rating decision.  

The Veteran's general statements that he currently has asbestosis due to asbestos exposure in service are not material evidence.  Lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993); Hickson v. West, 11 Vet. App. 374 (1998).  

The VA treatment records dated from January 2006 to March 2009 are new evidence because these treatment records were not part of the record at the time of the August 2002 rating decision; however, the Board finds that this evidence is not material because the VA treatment records do not relate to an unestablished fact necessary to substantiate the claim.  The VA treatment records note that pulmonary reexamination revealed no active disease.  The VA treatment records do not tend to show that the Veteran has asbestosis or a asbestos-related disease.  This medical evidence does not show a possibility that the Veteran has a current diagnosis of asbestosis or other asbestos-related disease.  There is no new and material evidence which tends to show a current diagnosis of asbestosis or an asbestos-related disease.  The VA treatment records, alone, or in conjunction with previously considered evidence, do not relate to an unestablished fact necessary to substantiate the claim for service connection for asbestosis.   

Significantly, the evidence on the service connection element missing at the time of the August 2002 rating decision continues to be absent.  Specifically, there remains 

no competent and credible evidence tending to show that the Veteran currently has asbestosis or asbestos-related disease.  Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for asbestosis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence not having been received, the appeal to reopen service connection for asbestosis is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


